United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                   UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT                        December 23, 2005

                                                              Charles R. Fulbruge III
                                                                      Clerk
                             No. 04-61166
                           Summary Calendar


 PAUKMANSAUN, also known as Vanlalchhuana Paihte, also known as
                          Pau Khan Suan,

                                                              Petitioner,

                                  versus

             ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                              Respondent.


               Petition for Review of an Order of the
                    Board of Immigration Appeals
                            (A78 318 173)


Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Paukmansaun seeks review of the decision of the Bureau of

Immigration Appeal (BIA), which affirmed the Immigration Judge’s

(IJ) denial of applications for asylum, withholding of removal, and

protection under the Convention Against Torture (CAT).

     Paukmansaun was born in Burma in 1973 and lived there before

fleeing to India in March 2002.     He is Chin, a distinct minority in

Burma.   Paukmansaun, like nearly all members of the Chin group, is

Christian.     Overall,   Burma   is   made   up   of   approximately     90%


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Buddhists, 4% Muslims, and 4% Christians.                          Paukmansaun claims that

in Burma he was a member of the Assembly of God Church, where he

also served as a youth leader; and that he is a supporter, though

not an official member, of the Chin National Front (CNF), a group

devoted to restoring democracy to Burma.

      In 1999, Paukmansaun began to travel across the border from

Burma to India to get Bibles for his church members.                                Burma bans

all   Bibles       not    published         within          its   borders,     though       Bibles

published in Burma are legal.                          On his Bible-smuggling trips,

Paukmansaun        also    smuggled          to       his    friends     written      materials

published     in    India    by       the    CNF.           Paukmansaun      made     his    final

smuggling trip in March 2002.

      Paukmansaun claims that, upon returning to Burma in March

2002, he was accosted by members of military intelligence, who

heard   him    knocking          at   a     friend’s         door.     The     soldiers       told

Paukmansaun he was violating curfew and would have to pay a fine.

Paukmansaun says the soldiers found his Bibles and began to hit him

with their weapons, causing him to bleed profusely; they took his

ID card and told him to come to their office the next morning.

Fearing   he    would       be    beaten       if      he     reported    to    the    military

intelligence office, and knowing he could not travel in Burma or

return home without his ID card, Paukmansaun returned to India.

      Eventually, Paukmansaun decided he needed to leave India;

because Chins are not considered refugees by the Indian government,

Paukmansaun feared he would be sent back to Burma if discovered.

                                                  2
Therefore, he paid $4,000 to travel to Mexico with a group of

Burmese Chins; eventually, he came to the United States, entering

in July 2002.

       During the hearing before the IJ, Paukmansaun introduced into

evidence a letter written on his behalf by Dr. Suikhar, a CNF

leader.    The letter stated Dr. Suikhar knew Paukmansaun personally

and that Paukmansaun was a formal member of the CNF.         Paukmansaun

admitted in his testimony, however, that neither statement was

true.     In addition, Dr. Suikhar’s letter incorrectly stated the

Burmese military learned about Paukmansaun’s trips to India after

it was leaked to them; Paukmansaun contends the military stumbled

upon    him   after   he   violated   curfew.   Finally,   Paukmansaun’s

testimony from the IJ hearing indicates the CNF will provide a

letter on behalf of any Chin seeking asylum.      The IJ determined Dr.

Suikhar’s letter was not credible.

       The IJ held Paukmansaun’s testimony was not credible in the

light of: (1) Dr. Suikhar’s inaccurate letter, introduced by

Paukmansaun; (2) Paukmansaun’s testifying he held a job in a

restaurant approximately 700 miles from where he lived (in Dallas);

and (3) Paukmansaun’s first claiming he decided to come to the

United States when he was in Mexico but then testifying that,

before leaving India, he planned to apply for asylum in the United

States.       (The IJ also held Burma did not engage in religious

persecution by prohibiting the transportation of Bibles across its

borders “because Bibles were available...if they were printed in

                                      3
Burma” and because “a country has the right to control what goes

across its borders”.)

       The IJ denied Paukmansaun’s asylum application and determined

that, because he failed to establish his eligibility for asylum, he

necessarily failed to establish eligibility for the “more onerous”

standards required for withholding of removal or relief under the

CAT.    The BIA affirmed without opinion the IJ decision.

       The Attorney General has discretion to grant asylum. 8 U.S.C.

§ 1158(b)(1)(A).    A refugee is someone in the United States who is

unable or unwilling to return to his home country because of

“persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group,    or   political   opinion”.   8   U.S.C.   §     1101(a)(42)(A).

Persecution is defined as harm or suffering inflicted to punish a

person for holding a certain belief or characteristic.         Faddoul v.

I.N.S., 37 F.3d 185, 188 (5th Cir. 1994).     An applicant is eligible

for asylum if he establishes a reasonable person in the same

circumstances would fear persecution.      Rojas v. INS, 937 F.2d 186,

189 (5th Cir. 1991).

       An applicant is eligible for withholding of removal if he

shows a clear probability of persecution.           Id.     The Attorney

General must grant withholding of removal if an applicant shows

such probability.     Ganjour v. INS, 796 F.2d 832, 837 (5th Cir.

1986).


                                   4
     An applicant for asylum or withholding of removal must present

specific,     detailed       facts,    showing     he    was    singled        out   for

persecution, as well as a particularized connection between the

applicant’s     race,        religion,    nationality,         or      other     listed

characteristic.       Id.

     For relief under the CAT, the applicant must show it is more

likely than not he will be tortured if sent back to his home

country.    Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 354 (5th Cir.

2002).      Torture     is    an    “extreme     form    of    cruel    and     inhuman

treatment”. 8 C.F.R. § 1208.18(a)(2). Torture need not be based on

a particular view or characteristic.              Amanfi v. Ashcroft, 328 F.3d

719, 725 (3d Cir. 2003).           Acts are not considered torture under the

CAT unless they are done by or with the approval of the government.

8 C.F.R. § 1208.18(a)(1).

     Ordinarily, we review only BIA decisions; we consider the IJ

decision only if it impacted the BIA decision.                   Efe v. Ashcroft,

293 F.3d 899, 903 (5th Cir. 2002).             In this instance, however, we

review the IJ’s findings because the BIA affirmed without opinion

the IJ decision.            The IJ decision must be upheld unless the

evidence compels the opposite outcome.                  See Jukic v. I.N.S., 40

F.3d 747, 749 (5th Cir. 1994).

     If no adverse credibility determination is made, an asylum-

seeker has a rebuttable presumption of credibility on appeal. 8

U.S.C. § 1158(b)(1)(B)(iii). Here, however, the IJ made an adverse


                                          5
credibility finding.        Our judgment cannot be substituted for that

of the IJ for credibility determinations.                 Chun v. I.N.S., 40 F.3d

76, 79 (5th Cir. 1994).            The IJ’s credibility determination was

reasonable in the light of Paukmansaun’s conflicting testimony and

Dr. Sukhair’s inaccurate letter.

         Paukmansaun failed to provide any evidence of past persecution

or fear of future persecution other than his testimony and Dr.

Sukhair’s      letter,     both    of    which     were    deemed   not    credible.

Therefore, Paukmansaun failed to provide the necessary specific,

detailed facts, showing he was singled out for persecution, as well

as   a    particularized     connection         between   the   applicant’s   race,

religion,      nationality,       or    other    listed    characteristic.         See

Ganjour,      796   F.2d    at    837.      Because       Paukmansaun     failed    to

demonstrate     eligibility       for    asylum,     he   necessarily     failed    to

satisfy the higher burden required for withholding of removal or

relief under the CAT. Efe, 293 F.3d at 906.

                                                                           DENIED




                                           6